■iMartin, J.,

delivered the opinion of the court.
The defendants are appellants from a judgment by which the plaintiffs are quieted in the use and possession of a tract of land, which they allege that they hold on a lease from the ancestor of the defendants.
The answer denies .that the plaintiffs have any lease. They have not produced any written one,'but they have proven by one witness that the defendants’ ancestor told him, “that as one of the plaintiffs was his son-in-law, he let them have the land ten years for nothing.” Another witness deposed,-that on his telling the defendants’ ancestor that he “ ought to let the plaintiffs have a long lease” of the tract, he replied, “ they might have it as long as they pleased.”
There is not the least tittle of evidence that the defendants’ ancestor stipulated for any rent, or any profit or advantage, for the use and occupation of the land. The plaintiffs *493improved it as a race ground, and it is shown that they spent large sums of money in fitting it up as such. But it does not appear that the defendants5 ancestor was to derive any benefit from these improvements, as the plaintiffs were not bound to leave them on the premises.
oTOeíoPa tract of land gave perM a race course” the1'’ plaintiffs) ,“the? , years for noti-long as they pleased ¡” but it does not appear, that the owner ^ybenefiUium the improve-Sf Sat “¿¿re was no lease and the heirs ot the late owner are entitled to the possession under their inheritance.
It is of the essence of the contract of a lease that a rent or an equivalent should he stipulated.
The plaintiffs have indeed shown, that they had tbe gratuitous permission to malte use of the tract of land, as a race ground, but not that they had any lease of it. Tbe jury, therefore, erred in concluding that the plaintiffs had a lease, it being of the essence of the contract of lease, that a rent, or an equivalent, should be stipulated. The judgment on this verdict is erroneous, and unsupported by law, and, consequently, cannot stand. - * J 3
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed ; and that ours be for the defendants, as in the case of a non-suit, with costs in both courts.